Gilbert, Justice.
This equitable proceeding arises out of a controversy between the heirs of an estate left by a deceased father. The prayers of the petition are for the appointment of a receiver, an accounting and an injunction. The petition shows that a settlement had already been made among the heirs, and that deeds to the land involved had accordingly been executed and delivered; and there was a prayer that such settlement and deeds be canceled, and that the court decree a complete final and equitable division of the estate among the heirs; and for general relief. There was a demurrer and an answer. The case was referred to an auditor, who reported his findings adverse to the petitioner; and there were exceptions of law and of fact. Exceptions to the order overruling such exceptions, as well as to the order refusing to recommit the case to the auditor for further consideration, were preserved. The court rendered a final judgment, making the report of the auditor the judgment of the court. The case came to this court on direct bill of exceptions to the last-named judgment. Held, that under the law and the evidence the auditor’s findings were authorized, and no error of the court is shown in any of the rulings of which complaint is made.

Judgment affirmed.


All the Justices concur.'